Citation Nr: 0008476	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether termination of a permanent and total disability 
evaluation for nonservice-connected disability pension 
benefit purposes was proper.

2.  Entitlement to a permanent and total disability 
evaluation for nonservice-connected disability pension 
benefit purposes following the 1994 termination of those 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to March 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein the RO discontinued the veteran's 
permanent and total disability evaluation for nonservice-
connected disability pension benefit purposes.  The veteran 
timely appealed that determination.  The veteran testified 
before a hearing officer at the RO in July 1994.

In March 1998, the Board remanded the case back to the RO.  
The Board found that the veteran requested a Travel Board 
hearing, but no such hearing had been scheduled.  Pursuant to 
the remand, the RO subsequently scheduled the veteran for a 
Travel Board hearing in Cleveland, Ohio.  The veteran 
responded that he was unable to attend a hearing in Cleveland 
because of a lack of transportation to the hearing location 
in Cleveland from his home in Cincinnati, Ohio.  In this 
regard, the veteran agreed in writing to testify at hearing 
before a hearing officer lieu of a Travel Board hearing in 
Cleveland.  The veteran testified before a hearing officer in 
Cincinnati, Ohio, in August 1998, and the transcript of that 
hearing has been associated with the claims file.

The RO has certified the appeal as involving only the issue 
of the termination of the veteran's permanent and total 
evaluation for nonservice-connected pension purposes.  
However, that termination was effective in January 1994.  
Inasmuch as, since that time, the veteran has continued to 
assert, and the RO has continued to deny, entitlement to 
pension benefits on the basis of evidence received after the 
termination; the veteran has continued with his appeal.  As 
the Board must also address the veteran's entitlement to 
pension benefits subsequent to the termination, the issues 
are appropriately characterized as set forth on the title 
page of this decision. 

FINDINGS OF FACT

1.  In an April 1990 rating decision, the RO granted a 
permanent and total disability rating for pension purposes on 
the basis that the veteran's status post resection of 
sarcoma, right hip, with muscle flap and split thickness 
graph was deemed 100 percent disabling, effective September 
22, 1989.  

2.  In August 1993, the RO assessed the veteran's status post 
resection of sarcoma, with muscle flap and split thickness 
graft as 10 percent disabling, and multiple scars as 
noncompensable, for a combined evaluation of 10 percent; the 
RO then proposed discontinuing the veteran's permanent and 
total evaluation.

3.  In January 1994, the RO terminated the veteran's 
permanent and total evaluation, effective February 1, 1994.

4.  At the time of the termination, the veteran did not meet 
the requirements for a permanent and total evaluation for 
pension purposes. 

5.  Since the termination, the evidence also reflects a low 
back condition (assessed as noncompensable) and alcohol 
dependence.

6.  Evidence associated with the claims file since the 1994 
termination of the veteran's permanent and total evaluation 
does not demonstrate that the veteran's disabilities are of 
such severity as to permanently preclude the performance of 
all types of substantially gainful employment, consistent 
with the veteran's age, education, and vocational experience.


CONCLUSIONS OF LAW

1.  As the termination of a permanent and total disability 
rating for nonservice-connected disability pension benefit 
purposes was proper, the criteria for restoration of that 
rating are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 3.105(f), 3.340, 3.342, 
3.343, 4.15, 4.16, 4.17, 4.25, 4.31, 4.40, 4.45, 4.59, 4.71a, 
4.73, 4.118, Diagnostic Codes 5012-5314, 7805 (1999).

2.  Since the January 1994 termination of a permanent and 
total disability rating for nonservice-connected disability 
pension benefit purposes, the criteria for that rating have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17, 
4.25, 4.31, 4.40, 4.45, 4.59, 4.71a, 4.73, 4.118, Diagnostic 
Codes 5012-5314, 5293, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO erred in 
terminating his nonservice-connected pension benefits.  He 
contends that his nonservice-connected disabilities are so 
severe that he is unable to obtain or maintain any type of 
substantially gainful employment.  Therefore, he argues that 
nonservice-connected pension benefits should be restored.

A.  Background

The veteran first noted a mass in his right lateral hip in 
November 1988.  The mass increased in size and was associated 
with complaints of intermittent right anterior thigh aching 
pain over a three-month period.  An April 1989 University of 
Cincinnati Hospital admission report indicates that the 
veteran was admitted with a diagnosis of sarcoma of his right 
hip/thigh.  The veteran underwent a resection of the sarcoma 
of the right hip with vastus lateralis flap and split 
thickness skin graft of the right hip.  The veteran was 
discharged nine days after surgery with no post operative 
complications.  Pathological testing of the tissues failed to 
reveal any evidence of malignancy.

The veteran was afforded a VA examination in December 1989.  
At that time the veteran complained of constant pain in his 
right hip and leg when standing or sitting for any period of 
time since his surgery.  Physical examination revealed a 
surgical scar on his right hip and a graft donor scar on his 
right lower abdominal quadrant.  The examiner noted 
induration of the right hip and right thigh, with 25 percent 
of normal limitation of motion of the right hip.  
Neurological and psychiatric examinations were normal.  
Diagnosis was status post surgery and radiation of bony 
sarcoma of the right femur with severe limitation of motion 
of the right hip.  The examiner concluded that the veteran 
was not bedridden, and that he needed no hospitalization.

Based on the foregoing, in an April 1990 rating decision, the 
RO granted a permanent and total disability rating for 
pension purposes based upon the 100 percent evaluation 
assigned for the veteran's status post resection of sarcoma, 
right hip, with muscle flap and split thickness graft, 
radiation therapy.  Of particular importance, however, is 
that the RO's April 1990 rating decision included a scheduled 
future examination for June 1991.  In the words of the RO, 
"Future examination is scheduled because of the veteran's 
relative youth, and because the post-surgical and post-
radiation status of the sarcoma is not at a static level."

The veteran reported to an August 1991 VA examination with 
complaints of tingling in his fingers, constant pain in his 
right leg, and right leg cramps.  Examination revealed that 
the veteran walked with a slight limp, favoring the right 
leg.  The veteran's skin graft scar and surgical scar were 
well healed.  Diagnosis was status post resection, sarcoma, 
right hip, with muscle flap and split thickness graft.  The 
radiology report indicated that an AP view of the pelvis 
revealed an asymmetry of the two iliac wings.  The left side 
was entirely normal, the right side showed bony overgrowth at 
the lateral aspect of the iliac wing and some mild alteration 
in the superior aspect of the iliac wing.  Multiple surgical 
clips in this area and extending down to the mid thigh were 
noted on subsequent films.  The right hip area was normal 
except for the surgical clips and no bony abnormality was 
noted in the neck of the femur or the knee.

Based on the results of the August 1991 examination, the RO 
determined in January 1992 that no change in the veteran's 
total disability for pension purposes was warranted.

In August 1993, the veteran again reported to a standard 
periodic VA examination to determine if there was any 
improvement shown with regard to his nonservice-connected 
disability.  The examiner noted that the veteran worked in 
housekeeping an airport for three months in 1989.  The 
veteran indicated that he has not worked since.  The veteran 
denied alcohol abuse, but admitted to drinking the equivalent 
of 6 and 1/2 beers per day.  At that time of the examination, 
the veteran complained of pain in his right lower extremity.  
The veteran reported that he has near constant cramping of 
the muscles in the hamstrings and quads several times per 
day.  Examination revealed that the veteran walked with a 
slight limp favoring his right lower extremity.  There was 
atrophy of the proximal muscles of the right lower extremity 
with excision of soft tissue densities as well.  The area was 
not tender to palpation.  There was no swelling and no 
limitation of motion.  Diagnosis was soft tissue sarcoma, not 
otherwise specified, status post resection with radiation 
therapy.  The examiner noted that the veteran was 
experiencing what appeared to be moderate to severe pain 
based on his description.  The veteran was, however, 
asymptomatic during the examination without any evidence of 
cramping.  

Based on the report of the August 1993 VA examination, the RO 
proposed to terminate the veteran's nonservice-connected 
pension.  In reaching this decision, the RO reduced the 
rating assigned for the veteran's residuals of resection of 
sarcoma, muscle flap and split thickness graft condition from 
100 percent to 10 percent.  In a January 1994 rating action, 
the RO terminated the veteran's permanent and total rating 
for pension purposes, essentially on the basis that the 
veteran did not meet the criteria for a total rating, to 
include on an extra-schedular basis.  

The veteran and his wife testified before a hearing officer 
in Cincinnati, Ohio in July 1994.  The veteran testified that 
since his surgery, he could not stand or sit for long without 
pain shooting up his leg.  Additionally, the veteran reported 
cramping in his leg and indicated that his leg sometimes just 
"gives out."  The veteran's wife added that the veteran is 
a binge drinker.  The veteran's wife also testified that the 
veteran's employment experienced consisted of working one 
week at the Radisson, and that he is unable to work because 
of stress.  The veteran testified that, for no particular 
reason, he did not seek VA outpatient treatment for his 
disability.  

The claims file also contains an undated letter from the 
veteran's daughter.  The veteran's daughter indicated that 
the veteran experiences pain running through his leg and 
back, and that he cannot sit or stand for long periods of 
time.  The veteran's daughter also indicated that the veteran 
goes on drinking binges for several weeks at a time.

X-rays taken in March 1994 of the veteran's lumbosacral spine 
were normal.  

A September 1994 hearing officer decision, as well as the 
September 1994 supplemental statement of the case found that 
the termination of entitlement to nonservice-connected 
disability pension benefits was proper.  The RO's 
supplemental statement of the case emphasized that under the 
law, a "cancer of this sort" is considered to be a totally 
disabling condition for a period of one year following the 
end of all cancer therapy, radiation or otherwise.  In the 
RO's words, "The veteran was granted pension entitlement, 
not because he had been found to be totally incapable of all 
forms of substantially gainful employment for the rest of his 
life, but rather because he was under treatment for a 
condition which would likely make him unsuccessful in the job 
market for more than a year."  The RO found that, "later 
evaluations extended great latitude to him, so that the 
veteran ended up by receiving VA pension benefits for more 
than four years.  When examined in August 1993, the objective 
findings did not match the level of complaints expressed."

The veteran again testified before a hearing officer in 
Cincinnati, Ohio, in August 1998.  At that time, the veteran 
indicated that he felt his right leg disability prevented his 
ability to gain employment.  The veteran testified that he 
did not seek treatment for his right leg disability.

Finally, the veteran was afforded a series of VA examinations 
in September 1998 in conjunction with his claim.  The spine 
examiner noted that the veteran had excellent results from 
his sarcoma removal surgery in 1989, with no recurrence of 
the tumor.

During his September 1998 VA examination for mental 
disorders, the veteran indicated that he lived in an 
apartment and that his income is approximately $32.00 per 
month that he earns from cleaning up the parking lost outside 
of his apartment.  He also reported that he got free rent on 
the condition that he keeps the parking lot and apartment 
clean.

During his VA general medical and muscle examinations, the 
veteran's scars were not tender or sensitive, and there was 
no evidence of adhesions or significant nerve damage.  The 
muscle strength was 4+/5 in the right thigh, just slightly 
less than the full strength of the left, but it did not 
appear to effect his ability to walk, or walk on his toes or 
heels.  Diagnosis was status post right thigh sarcoma with 
residual scaring, but no significant residual symptoms other 
than cramping.

B.  Analysis

The Board has reviewed the proposed termination, the 
termination decision, and the entire evidence of record to 
determine whether the RO has properly considered all 
applicable regulations with respect to the termination of the 
veteran's pension benefits.  

Initially, the Board observes that the rating decision 
proposing the termination and its accompanying cover letter 
complied with the procedural requirements under the 
provisions of 38 C.F.R. § 3.105(f) and (h) (1999).  In this 
regard, the Board notes that the RO's August 1993 proposal to 
terminate pension benefits properly set forth all material 
facts and reasons for the proposed reduction.  See 38 C.F.R. 
§ 3.105 (f) (1999).  The veteran was notified of his 
procedural and appellate rights in a September 1993 letter 
from the RO, and was given 60 days for the presentation of 
additional evidence to show that the award should continue.  
During this timeframe, he the veteran submitted lay 
statements from his wife and daughter, which the RO properly 
considered.  The Board further notes that the veteran 
testified at two RO hearings before two different hearing 
officers in July 1994 and in August 1998.  Finally, the 
actual termination of the total rating did not take effect 
until more than 60 days after the proposed termination.  As 
such, the RO properly complied with the provisions of 38 
C.F.R. § 3.105 (f) and (h) (1999).

The next question for the Board's consideration is whether, 
based on the facts and circumstances of this case, the 
termination of the previously assigned permanent and total 
disability evaluation for pension purposes was proper 
pursuant to 38 C.F.R. § 3.343(a) (1999).  The regulation 
prescribes that a total disability rating warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical, or home treatment, or individual 
unemployability, will not be reduced, in the absence of clear 
error, without examinations showing material improvement in 
the veteran's physical or mental condition.  (emphasis 
added).  See Kirwin v. Brown, 8 Vet. App. 148 (1995).  Where 
an examination report shows material improvement, it must be 
evaluated in conjunction with all the facts of record, with 
particular consideration as to whether the improvement was 
attained under the ordinary conditions of life.  A finding of 
material improvement must be supported by a comparison of the 
veteran's previous and current physical condition.  Karnas v. 
Derwinski, 1 Vet. App . 308, 310-311 (1991).  38 C.F.R. 
§ 3.343(b) and (c) set forth specific provisions governing 
tuberculosis and unemployability cases, respectively.  

In this case, however, as will be explained in more detail 
below, the RO initially assessed the veteran's sarcoma as 
disability as 100 percent disabling (which, in turn, provided 
the sole basis for the grant of a total rating for pension 
purposes) based upon the post-surgical status of that 
disability, as directed by the provisions of Diagnostic Code 
5012.  Indeed, the RO's August 1990 decision makes clear that 
the actual severity of the disability, or the veteran's 
employability, was not then considered.  As such, the Board 
determines that the provisions of 38 C.F.R. § 3.343 are not 
for application, and the Board will confine its review to 
whether, at the time of the reduction, the veteran met the 
requirements for a total and permanent rating for pension 
purposes.  

Under provisions of 38 U.S.C.A. § 1521, a disability pension 
is payable to a veteran who served for 90 days or more during 
a period of war and who is permanently or totally disabled 
due to nonservice-connected disabilities not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521(a).  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension 
cases must be adjudicated applying both "objective" and 
"subjective standards. Talley v. Derwinski,  2 Vet. App. 
282, 285 (1992); 

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.  For all 
other disabilities, a finding of permanent and total 
disability based solely on "objective" criteria requires 
rating each disability under the appropriate diagnostic code 
of the VA's Schedule for Rating Disabilities, to determine 
whether the veteran has a combined 100 percent schedular 
evaluation for pension purposes.  Robert v Derwinski, 2 Vet. 
App. 387, 390 (1992).  Permanent and total disability 
evaluations for pension purposes will be authorized, provided 
other requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is 
only one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background and other related factors.  
38 C.F.R. §§ 3.321(b)(2), 4.16(b).

The RO has evaluated the veteran's status post of resection 
of sarcoma, with muscle flap and split thickness graft under 
the provisions of 38 C.F.R. § 4.124, 4.73 Diagnostic Code 
5012-5314 (1999), which refers to new growth of malignant 
bones and muscle injuries.  

Under Diagnostic Code 5012, a 100 percent rating will be 
continued for 1 year following the cessation of surgical, x-
ray, antineoplastic chemotherapy or other therapeutic 
procedure.  At this point, if there has been no local 
recurrence or metastases, the rating will be made on 
residuals.  

Diagnostic Code 5314 provides the rating criteria for 
evaluation of injuries to Muscle Group XIV, the anterior 
thigh group.  The Rating Schedule provides that a 10 percent 
evaluation is warranted for moderate limitation of function 
of the affected muscle.  Moderately severe muscle injury 
involving Muscle Group XIV warrants a 30 percent evaluation, 
and a severe muscle injury warrants a 40 percent evaluation.  
The anterior thigh group of muscle function includes the 
extension of the knee, simultaneous flexion of hip and 
flexion of knee, tension of fascia lata and iliotibial, and, 
acting with other muscle groups, postural support of body and 
synchronizing hip and knee.

In this case, consistent with the provisions of Diagnostic 
Code 5012, the RO initially assessed the veteran's sarcoma as 
100 percent disabling because the veteran had undergone 
surgery for that condition  Although, as the pathology report 
included in those hospital records indicates, no malignant 
tumor was then identified, it appears that the veteran was 
given two courses of radiation therapy at the time of his 
initial surgery.  The RO's assessment that a nonservice-
connected disability was 100 percent disabling clearly formed 
the sole basis the RO's award of a total and permanent rating 
for pension purposes; the RO did not then consider any other 
factors.  As noted above, Diagnostic Code 5012 directs that 
the 100 percent evaluation is to continue only for one year 
after the cessation of the procedure for which it was 
assigned.  However, the record reflects that the veteran's 
total rating, based on the 100 percent disability assessment 
following the surgical procedure, in fact, continued for more 
than four years. 

Also as noted above, Diagnostic Code 5012 directs that after 
the cessation of the period for which a 100 percent 
evaluation is assigned, if there is no local recurrence or 
metastases, the disability should be evaluated on the basis 
of residuals.  In this case, VA examinations conducted in 
August 1991 and August 1993 confirmed that the veteran's 
tumor had not reoccurred, and that he had not any 
chemotherapy or other treatment following the 1989 procedure 
and radiation therapy.  During both examinations, the veteran 
complained of experiencing near constant muscle cramping and 
pains in his right thigh and lower extremity; however, 
neither pain nor cramping was shown during either 
examination.  Although the August 1993 examiner noted that 
there was a decreased sense of light touch and pinprick in 
the region overlying the scar on the right leg, scars 
associated with the skin graft and surgery were described as 
well-healed and were not shown to be tender and painful.  The 
August 1993 examiner noted that there was atrophy of the 
proximal muscles of the right lower extremity with excision 
of soft tissue densities as well.  The examiner also noted 
that he was unable to elicit an ankle reflex.  However, the 
area was not tender to palpation; there was no swelling, 
limitation of function, or diminishment of muscle strength or 
sensation; and deep tendon reflexes were 2+ throughout, with 
the exception of the right knee.  The examiner noted that the 
veteran had a slight limp when ambulating on the right side. 

In view of the foregoing findings, in August 1993, the RO 
appropriately assessed the veteran's disability as involving 
no more than moderate muscle injury (10 percent disabling 
under Diagnostic Code 5314).  Moreover, as the veteran's 
scars were not subject to repeated ulceration, were not 
tender and painful, and were not shown to involve any 
limitation of function, the RO appropriately assessed the 
veteran's scars as noncompensable.  See 38 C.F.R. §§ 4.31, 
4.118, Diagnostic Codes 7803, 7804, 7805.  Medical evidence 
subsequently associated with the claims file confirms that 
the veteran's status post right thigh sarcoma involves 
residual scarring and loss of muscle, but minimal symptoms.  

Hence, at the time the RO discontinued his permanent and 
total rating for pension purposes, he had a single 10 
percent, and a noncompensable evaluation for evaluation 
residuals of his sarcoma; his combined evaluation was 10 
percent. Hence, the veteran no longer had a single disability 
assessed as 100 percent disabling, and the percentage 
requirements of 38 C.F.R. § 4.16 clearly were not met.  The 
record also presented no basis for assignment of a total 
rating on an extra-schedular basis.  At the time of the 
termination, the evidence indicated that the veteran was less 
than 45 years old, had a high school education, and last 
worked in 1989; during his August 1993 examination, he 
reported that his previous employment, at an airport, was in 
housekeeping, that he worked there for approximately three 
months and left for "medical reasons."  No other employment 
history was known.  Significantly, there was no opinion by a 
medical or other professional that the veteran was unable to 
obtain or retain substantially gainful employment.  The 
record also presented no usual factors that might serve as a 
predicate for a finding of unemployability.  For example, it 
is not shown that the residuals of the veteran's sarcoma 
required frequent hospitalization, or required an inordinate 
quantity of medication.

Accordingly, the Board must conclude that the termination of 
a permanent and total rating, effective February 1994, was 
proper; hence, restoration of that rating must be denied.  
Furthermore, in reviewing the evidence associated with the 
record subsequent to the termination, the Board also finds 
that criteria for a permanent and total rating for pension 
purposes have not since been met. 

As noted above, medical evidence associated with the claims 
file reflects that the veteran underwent VA examinations in 
September 1998.  A mental status examination culminated in an 
Axis I diagnosis of alcohol abuse.  Muscles examination 
revealed only slightly less muscle strength in the right 
thigh than in the left, and the examiner indicated that the 
veteran had no significant residual symptoms associated with 
his status post right thigh sarcoma other than cramping.  

The report of a spine examination conducted on September 18 
revealed that the veteran had sustained an acute lumbar 
strain over the low back area approximately six weeks prior.  
While some slight limitation of motion of the lumbar spine 
was then shown, the examiner .  No pain or discomfort was 
noted on range of motion testing.  Diagnosis was an acute 
lumbar strain over the low back area, which the examiner 
indicated was then "healing well."  The examiner also 
indicated that the veteran had excellent result from the 
sarcoma removal in 1989 with no recurrence of the tumor.  
General medical examination conducted on September 22 also 
culminated in a finding of acute lumbosacral strain, 
resolving; the examiner also noted that x-ray films revealed 
mild degenerative disc disease of the lumbar spine, and that 
the veteran had been prescribed Thorazine for hiccups

On the basis of such evidence, the Board finds that the RO 
appropriately continued to assess the veteran's sarcoma 
residuals as 10 percent disabling (for muscle injury) and 
noncompensable (for scars), and assess the veteran's low back 
disability as 10 percent disabling. The Board also agrees 
with the RO's assessment that no disability evaluation was 
warranted for either acute lumbosacral strain or hiccups, 
neither of which is a chronic condition.  Furthermore, the 
veteran's alcohol addiction may not be considered in the 
pension assessment.  See 38 C.F.R. § 3.301(b) (disability 
pension is not payable for any condition due to the veteran's 
own willful misconduct).

The RO also assessed the veteran's degenerative disc disease 
as 10 percent disabling; this is consistent with the 
provisions of Diagnostic Code 5293, pursuant to which 
intervertebral disc syndrome is evaluated.  The Board notes 
that under that code, a noncompensable evaluation is 
warranted for slight subjective symptoms only, such as the 
veteran's complaint of back pain.  A ten percent evaluation 
is not warranted unless there is characteristic pain on 
motion, which has not been shown in this case.  The Board 
notes, however, that the spine examination revealed slight 
limitation of motion of the lumber spine, which could 
possibly be attributable to the veteran's degenerative disc 
disease (rather than his acute lumbosacral strain).  
Evaluating the veteran's degenerative disc disease, 
alternatively, on the basis of limitation of motion of the 
lumbar spine, Diagnostic Code 5292 prescribes a 10 percent 
evaluation for slight limitation of motion.  The Board finds 
that such an evaluation is appropriate.  Moderate limitation 
of motion, which is required for a 20 percent evaluation 
under Diagnostic 5292, is not shown.    

However, even assessing the veteran's nonservice-connected 
low back condition as 10 percent disabling, which would 
increase the veteran's combined evaluation to 20 percent, 
does not result in a single disability evaluated as 100 
percent disabling, or combined disability meeting the 
percentage requirements of 38 C.F.R. § 4.16(a).  Moreover, as 
with the prior evidence, the evidence added to the claims 
file since the January 1994 termination of a total rating 
does not establish entitlement to a total rating on an extra-
schedular basis.   

During his VA examination for mental disorders in September 
1998, the veteran reported that after the service, he worked 
a number of jobs, working for the University of Cincinnati 
Hospital in dietary and inhalation therapy.  He also worked 
for the Terrace Hilton Hotel for 11/2 years.  He also reported 
having had many other jobs, his longest of which was working 
for the B&O railroad for 41/2 years as a switch tender.  The 
veteran reported that his last full time work was in 1988 
just prior to development of the sarcoma.  

The veteran contends that he is unable to work due to his 
disabilities.  However, as noted above, the claims file is 
simply devoid of clinical evidence demonstrating functional 
limitations associated with his thigh and back disabilities 
that would preclude all employment.  While the veteran may 
not able to be successfully employed in certain positions 
which require heavy manual labor, there is no indication in 
the record that he is unable to perform work in other fields.  
Again, it is significant that the no medical or other 
professional has indicated that such is the case.  

The Board emphasizes that the sole fact that a claimant may 
be unemployed or have trouble finding employment is not 
sufficient for a showing of unemployability.  The question is 
whether the veteran is capable of performing the physical or 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  As the evidence does not establish that, since 
the January 1994 termination of the veteran's total and 
permanent rating for pension purposes, his thigh and/or low 
back condition render(s) him incapable of employment, the 
Board must deny this aspect of the appeal, as well. 


ORDER

Restoration of a permanent and total rating for nonservice-
connected pension purposes is denied.

Entitlement to a permanent and total rating for nonservice-
connected pension since the January 1994 termination of that 
rating is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


